UNITED STATES COURT OF APPEALS
                    FOR THE SEVENTH CIRCUIT
                       Chicago, Illinois 60604

                                  June 26, 2006


               Hon. JOEL M. FLAUM, Chief Judge

               Hon. WILLIAM J. BAUER, Circuit Judge

               Hon. DIANE S. SYKES, Circuit Judge



JONATHAN BARTLETT,                                  ]
                                                    ] Appeal from the United
                      Petitioner-Appellant,         ] States District Court for
                                                    ] the Northern District of
                                                    ] Illinois, Eastern Division.
No. 05-1715                  v.                     ]
                                                    ] No. 04 C 4204
DEIRDRE BATTAGLIA, Warden,                          ]
                                                    ] Matthew F. Kennelly,
                      Respondent-Appellee.          ] Judge.



                                    ORDER

The opinion issued in the above-entitled case on June 21, 2006 is hereby
amended as follows:


       In the caption and in the second line of Footnote 1 the name Deidre should be
       spelled “Deirdre”.